DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to Provisional Application No. 62/705,532 filed July 2, 2020.

Status of Claims 
This Office Action is responsive to the amendment filed on February 15, 2022. As directed by the amendment: claims 1, 6, 12, 14, 17, 23, 27, 29-30, and 32 have been amended; claim 30 has been cancelled; and claims 34-37 have been added. Thus, claims 1-2, 6, 12, 14, 17, 23-27, 29-30, 32, and 34-37 are presently pending in this application.
Applicant’s amendments to claims 12, 14, and 29-30 and cancelling of claim 33 obviate the previous claim objections made thereto. Claims 14, 17, 22, and 30-31 were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendments to claims 14, 17, 22, and 30-31 obviate the previous 35 U.S.C. 112(b) rejections. Claim 6 was previously rejected under 35 U.S.C. 112(d) as being of improper dependent form.  Applicant’s amendments to claim 6 obviate the previous 35 U.S.C. 112(d) rejection. Claim 33 was previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torbenson (U.S. Pub. No. 2012/0247474). Claims 1-2 and 24-27 were previously indicated as allowable. Applicant’s amendments, along with Examiner’s amendments, shown below, overcome the prior art of record and place the application in condition for allowance.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Detorre on February 23, 2022.
The application has been amended as follows: 
Claim 14 currently recites "wherein the luer port engages a luer port adapter, and wherein the luer port comprises a luer port adapter,", ln 3-6 shall now read: --and wherein the luer port comprises a luer port adapter--.

Claim 14 currently recites "capnography measurement, .", ln 7-8 shall now read --capnography measurement.--.

Claim 23 shall now read: The filtering facepiece respirator of claim 1, comprising a filter media positioned over the posterior side of the mask body, wherein the filter media includes an aperture at the primary port of the mask body, and wherein the filter media is secured to the posterior side of the mask body.

Claim 30 currently recites "wherein the luer port engages a luer port adapter, wherein the luer port comprises a luer port adapter,", ln 3-6 shall now read --wherein the luer port comprises a luer port adapter, and--.

Claim 32 currently recites "capable of receiving and sealing an instrument.", ln 3-4 shall now read --capable of receiving and sealing to an instrument.--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Fox et al (U.S. Pat. No. 11,000,655; hereinafter: “Fox”) discloses a respirator device comprising: a mask body (100; Fig. 7) having an anterior portion (interior of the mask body), a posterior portion (exterior of the mask body), a middle portion (A, Fig. A annotated below), a first side portion (B, Fig. A annotated below), a second side portion (C, Fig. A annotated below), a top side portion (D, Fig. A annotated below), a bottom side portion (E, Fig. A annotated below; Fig. 7; col 8, ln 8-42) and outer edge portions (F, Fig. A annotated below); a primary port (G, Fig. A annotated below) positioned at the middle portion of the mask body (Fig. 7); a detachable primary port adapter (112, 114; Fig. 7) which is positioned over and engages the primary port (Fig. 7; col 8, ln 8-42) and, fasteners (H, Fig. A annotated below) for attaching and securing adjustable bands to the first side portion and at the second side portion of the mask body (Fig. 7; col 8, ln 8-42).

    PNG
    media_image1.png
    733
    752
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 7 of Fox.
Prior art of record Fox fails to disclose or render obvious a respirator wherein the cap assembly comprises a filtered slit port cap assembly, wherein the filtered slit port cap assembly comprises a slit port surrounded by a filter membrane and has a proximal end and a distal end with respect to the anterior side of the mask body, as recited in independent claim 1 and 27.
Prior art of record Torbenson (U.S. Pub. No. 2012/0247474) fails to remedy the deficiencies of Fox. 
Therefore, independent claims 1 and 27, and claims 2, 6, 12, 14, 17, 23-26, 29-30, 32, and 34-37 by dependency, are rendered allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785